DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This office action is in response to claims filed on 3/25/2022 in relation to application 17/704,993.
3. Pre-Grant Publication  US20220215775 published on 7/7/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 13-16, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15 and 23 recite the limitation “store either as part of the language text data server, or else over a network as part of a separate network server device, makes it unclear ‘else’ gives an alternate coverage for servers. 
Claims 13, 14 and 16 recite the limitation” stored in an ad hardware”  to qualify hardware. This abbreviation not clearly defining the hardware involved. 
Correction are needed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-26 are rejected under 35 U.S.C. 1O1 because the claimed invention is directed to an abstract idea without significantly more. The claims are of a computer network (1-20) of adding practice problem in a computer database of a language learning system. Thus falls within one of the four statuary categories (Step 1: YES).
 Clam 1, 15, 23 requires the steps of “presenting a non-sponsored and sponsored translatable practice problem having at least one item of associated language learning data and an associated translation response data’, The claim further include the selecting, presenting, receiving assessing, comparing and updating according to various aspects of non-sponsored and sponsored practice problem as that relates to student translation works. These are steps involving concepts performed by way of observation, evaluation and judgement actions capable of to be performed by human mind. The overall activities of managing various aspects of non-sponsored and sponsored practice problem are again related to teaching and directed towards managing of learning process by human interaction under certain rules. They are methods of organizing human activities. Hence all together they are enumerated ta be grouping of abstract idea that are found to be reciting a judicial exception according to the 2019 PEG (STEP 2A, prong 1: YES)
Although the claims recite additional elements, including computer database of practice problem and processor instructions are recited the elements are interpreted as a generic "computing device” or “network” or “ hardware architecture “ to implement the abstract idea. The claims itself do not require anything more than generic  processing under some rules and instructions, or alternatively just displaying a user interface at a high level of generality. Specification paragraph 0004, 0008 of background environment teaches that the computer aided language learning  utilizing internet or network search is commonly known at the time. No improvements to the functioning of a computer, or to any other technology or technical field found. Therefore, they do not integrate the judicial exception in a practical application. (Step 2A, prong 2: No).
The recitation of these additional elements is interpreted as equivalent to reciting "computer-implementation” or "apply it" in conjunction with the abstract idea, and thus not enough to qualify as significantly more. The computer constructs of claims 1-20 are recited at a high level of generality with the only required functions and designations being implement to the abstract process. The background section of the instant application paragraphs 0010-0016 some editing, repetition have been known to regulate learning in an optimal fashion. These activities of storing and retrieving of information in a memory of consumer electronic for a field of use purposes are recognized to be computer functions well-understood, routine, and conventional, when they are claimed in a merely generic manner of using digital algorithms to crunch inputting numbers. Further, there found to be no additional elements here in the claim recitation that improves the functioning of a computer itself to overcome the abstract idea rejection (Step 2B:No).
Dependent claims 2-14 ,16-22, 24-26and other claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101. Claims 2-14 presented additional recited limitations like target priority value, prior handling, presence of translatable word, use of text, video, sponsoring data, student knowledge level, correct and incorrect addressing of problem are software item manipulation. Claims 16-22 added sponsor function displays, receiving of editable word of first sponsorable practice problem, text hardware server, as part of learning advertisement hardware cluster, identification of  binary object files, in-line audio, video with presentation order for current user etc. Claims 23-26 indicates new translatable practice problem, sponsor function displays, language rule-items, learning records etc. These and related others fail to establish that the claims are not directed to an abstract idea. They tend towards extra-solution activities. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2,4-12, 15-18,21-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20070134640 A1  to Masaoka in view of applicant admitted prior art  (AAPA). 

Claims 1,15 and 23 . Masaoka teaches a network, hardware architecture, device arrangement and system of presenting to a student sponsored portions of translatable practice a course of language study (Fig.1 element 106 ), comprising: 
at least one non-volatile data store storing information regarding a plurality of language practice problems, said non-volatile data store being part of a language text data server (Fig.2 elements 202; Para 0003 lessons to user as to practice course material); and 
one or more processors in communication with the at least one non-volatile data store either as part of the language text data server, or else over a network as part of a separate network server device (Para 0027 content stored in video server, 
said one or more processors being connected to one or more non-volatile memories storing computer-executable instructions, said stored computer-executable instructions causing, when executed by the one or more processors (Para 0015 server processing non-volatile memory storages for SP videos), the one or more processors to execute in a network the steps of: 
adding a non-sponsored translatable practice problem to a computer database of practice problems of a language learning system, said non-sponsored practice problem having at least one item of associated language learning data and having at least one associated translation response aspect (Fig.1 element 103,107; Para 0015  user downloads non-sponsored video lesson from service provide; Fig.2 element 202 translatable problem to practice); 
Masaoka not explicit on non-sponsored translatable practice problem in conjunction with associated response aspect.  AAAP, however, teaches non-sponsored translatable practice problem in conjunction with sponsored with associated response aspect  (Para 0005 connected learning material presented to students with associated response aspect). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to non-sponsored translatable practice problem in conjunction with sponsored with associated response aspect, as taught by AAPA, into the system of Masaoka, in order to keep an overview of tracking parameters on each phases of learning system.
Masaoka in combination teaches adding a sponsored translatable practice problem to a computer database of practice problems of a language learning system, said sponsored practice problem having at least one item of associated language learning data, having at least one item of associated sponsor data, and having at least one associated translation response aspect (Fig. 1 element 105, 106 user downloads the sponsored video lesson; Fig.3 elements 301 translatable problem that can be practiced)
selecting, from said computer database of practice problems, a non-sponsored practice problem using at least one item of associated language learning data (AAPA Para 0005 associated learning materials),
 presenting said selected non-sponsored practice problem for student translation (AAPA Para 0005 translation of word) ; 
receiving a student translation of the presented non-sponsored practice problem (AAPA; Para 0005 receive student input; student language and translation for non-sponsored); 
assessing the correctness of said received student translation of the presented non-sponsored practice problem via comparison with at least one translation response aspect associated with said presented non-sponsored practice problem (Para 0082 assessment and corrections already considered in the combined AAPA); 
updating at least one item of language learning data associated with said presented non-sponsored practice problem (Para 0082 updating by instructor; 
selecting, from a computer database of practice problems, a sponsored practice problem using at least one item of associated language learning data, presenting said selected sponsored practice problem for student translation (Fig 3 element 301 sponsored problem that are practiced by responding user); 
receiving a student translation of the presented sponsored practice problem (Fig.3 student input received that includes translation); 
assessing the correctness of said received student translation of the presented sponsored practice problem via comparison with at least one translation response aspect associated with said presented non-sponsored practice problem (Para 0035 bilingual instructor correcting grammar after assessment updates; Correctness is depicted in AAPA para 0005 while in combination with Masaoka); 
Masaoka in combination updating at least one item of language learning data associated with said presented non-sponsored practice problem (Para 0029 non-sponsored interactive consumer learning data permitted); and, 
updating at least one item of sponsor data associated with said presented sponsored practice problem (Para 0036 updating sponsored data also); 
wherein at least one non-sponsored practice problem is presented for student translation on a learner machine (Para 0033 student translation options)  ; and, wherein 
at least one translation response aspect is stored on said language text data server and served to said learner machine over a network (Para 0037 communication networks).

Masoka further teaches  receiving a login of a sponsor account user to said language learning system (Para 0028), said new sponsored translatable practice problem comprising a sponsor trademark, brand, product name, branding message or brand media file; adding said new sponsored translatable practice problem to a computer database of practice problems of the language learning system; associating said new sponsored translatable practice problem with at least one item of language learning data; associating said new sponsored translatable practice problem with at least one translation response aspect; and, associating said new sponsored translatable practice problem with at least one item of sponsor data of current user (Fig.3 response aspect by indicating rating and, associating said new sponsored translatable practice problem with at least one item of sponsor data  such as in  associated notes in sponsored translatable practice.
Claim 2. Masaoka in Combination  teaches the network , hardware architecture and system of claim 1, wherein said non-sponsored translatable practice problem is presented in the form of text, audio, video or image (Para 0015 ) ; 
wherein said student translation of the presented non-sponsored practice problem is in the form of a typed response, a recorded spoken response or a multiple choice selection (Fig.2 non-sponsored translatable multiple choice practice for example in AAPA para 0005); 
wherein said sponsored translatable practice problem is presented in the form of text, audio, video or image; 
and wherein said student translation of the presented sponsored practice problem is in the form of a typed response, a spoken response or a multiple choice selection  (Fig.3 sponsored translatable practice problem) .Claim 4. Masaoka teaches the network , hardware architecture and system of claim 1, wherein at least one item of sponsor data associated with said sponsored translatable practice problem but not explicitly tracks one of:
 number of users that have seen the sponsored translatable practice problem; number of times the sponsored translatable practice problem has been presented; 
number of users that have seen the sponsored translatable practice problem in a particular time period; or,
 number of times the sponsored translatable practice problem has been presented in a particular time period (Para 0037 number of users).
Masaoka not explicit on tracking on number of users and number of times on-sponsored translatable practice problem in conjunction with associated response aspect.  AAAP, however, teaches non-sponsored translatable practice problem in conjunction with sponsored with associated response aspect for tracking   (Para 0004 computer-aided language learning methods have employed a tracking concept called 'space repetition' , ‘ expanded retrieval’, rehearsal’  for timing and spacing). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to non-sponsored translatable practice problem in conjunction with sponsored with associated tracking response, as taught by AAPA, into the system of Masaoka, in order to keep an overview of tracking parameters on each phases of learning system.
Claim 5. Masaoka teaches the network , hardware architecture and system of claim 1, wherein said non-sponsored translatable practice problem also has at least one item of associated sponsoring data, wherein said sponsored translatable practice problem also has at least one item of associated sponsoring data, and further including the steps of: updating at least one item of sponsoring data associated with said presented sponsored practice problem (Fig.2 element 202, Fig.3. rating and commercial related to associated similar vehicles; Para 0058 pages could be revised and updated)Claim 6. Masaoka teaches the network , hardware architecture and system of claim 1, wherein said sponsored practice problem is in the form of an arithmetic word problem (Fig.3 arithmetic scaling) ; and, wherein said step of receiving a student translation of the presented sponsored practice problem is instead a step of receiving a student solution of said arithmetic word problem (Fig.3 student arithmetic results solution is obtained ).

Claim 7 and Claim 26. Masaoka teaches the network , hardware architecture and system of claim 1 device arrangement and system of claim 23, wherein said non-sponsored practice problem comprises a set of language rule-items, each of said language rule-items having at least one associated language learning record (Para 0051 instructions for practice problem comments on rule-items such as context to grammar rule, phrases, idioms, etc. enabling non-sponsoring problems for consumers to learn associated foreign language)Claim 8. Masaoka teaches the network , hardware architecture and system of claim 1, further including the step of: selecting, from said computer database of practice problems, a sponsored practice problem using at least one item of associated sponsor data (Para 0015 depending on results of the product feedback).Claim 9. Masaoka teaches the network , hardware architecture and system of claim 1, said presented sponsored practice problem having at least one item of sponsoring data, and further including the step of updating at least one item of sponsoring data associated with said presented sponsored practice problem (Para 0034-0036 updating of sponsored data response for car attributes).Claim 10. Masaoka teaches the network , hardware architecture and system of claim 1, further comprising the steps of: 
receiving from a sponsor a request to add a new sponsored translatable practice problem to the language learning system, said new sponsored translatable practice problem comprising a sponsor trademark, brand, product name or branding message (Fig.3 questions about new sponsored vehicle could be added such as other trademark model questions);
 adding said new sponsored translatable practice problem to the computer database of practice problems of the language learning system (Fig.1B element 104 when sponsor access the service provider website to collect results of product feedback for new presentations 
associating said new sponsored translatable practice problem with at least one item of language learning data; 
associating said new sponsored translatable practice problem with at least one translation response aspect (Fig.3 response aspect by indicating rating); and, associating said new sponsored translatable practice problem with at least one item of sponsor data (Fig.3  associated notes in sponsored translatable practice).Claim 11,  Claim 16 and Claim 24. Masaoka The network, hardware architecture, and system of claim 1, device arrangement of claim 15, 23 further comprising the steps of: 
designating a non-sponsored translatable practice problem in the computer database of practice problems of the language learning system to be a first sponsorable practice problem; designating a first word in said first sponsorable practice problem to be editable; 
receiving a login of a sponsor account user to said language learning system; presenting, to said sponsor account user, said first sponsorable practice problem; 
detecting a selection of the presented first sponsorable practice problem by said sponsor account user; 
presenting, to said sponsor account user, an interface with which to edit the designated first editable word of said first sponsorable practice problem; 
receiving an edit of said designated first editable word of said first sponsorable practice problem; 
creating a first new translatable practice problem based on said designated first sponsorable practice problem and incorporating said received edit of said designated first editable word; and, storing said first new translatable practice problem as a first new sponsored translatable practice problem. adding said first new sponsored translatable practice problem to the computer database of practice problems of the language learning system; associating said first new sponsored translatable practice problem with at least one item of language learning data; associating said first new sponsored translatable practice problem with at least one translation response aspect; and, associating said first new sponsored translatable practice problem with at least one item of sponsor data (Para 0036 editing revising of editable word of said first sponsorable practice problem based on non-sponsored student queries).Claim 12 and Claim 18. Masaoka teaches the network , hardware architecture and system of claim 1, wherein said language text data server is part of a language learning hardware cluster (Para 0083 all students text box revisions stored in database cluster), and wherein at least one component of said language learning hardware cluster is a database server having at least one aspect optimized for efficient network and hardware performance in regard to text search results (Para 0081-0083 all students text box revisions stored in database cluster optimized for language corrections on efficient accommodating voice communications;).

Claim 17 and Claim 25 . Masaoka teaches the network , hardware device arrangement and system of claim 15 and 23, further comprising the steps of: presenting a sponsor functions display, said sponsor functions display including sponsoring data (Fig.3 sponsoring data and sponsor functions like make model company displayed).Claim 21. Masaoka teaches the network , hardware device arrangement and system of claim 15, further comprising the step of: determining a presentation order for at least some of the translatable practice problems in the computer database of practice problems of the language learning system (Fig.1 presentation order of multiple choice followed by translatable text). Claim 22. Masaoka teaches the network , hardware device arrangement and system of claim 15, further comprising the steps of: determining a presentation order for at least some of the translatable practice problems in the computer database of practice problems of the language learning system; and, determining whether a current user of the language learning system is to be presented a sponsored translatable practice problem on a learner machine (Para 0025 order in maintain current user participation incentives like free language group/individual lessons in online chat rooms with live instructors, video lesson show transcripts, additional self-study materials etc.; The order of figure1 obtained from fig.3 sponsored ad following fig.2 non-sponsored general model query).
Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20070134640 A1  Masaoka and in view of applicant admitted prior art  (AAPA) and further in view of US Patent Application Publication Number US 20050196733 A1 Budra et al. (Budra).

Claim 3. Masaoka teaches the  network, hardware architecture and system of claim 1, wherein at least one item of language learning data associated with said sponsored translatable practice problem but does not indicate how many times said sponsored translatable practice problem has been seen; how recently said sponsored translatable practice problem was seen; how many times said sponsored translatable practice problem has been responded to correctly; the difficulty of said sponsored translatable practice problem; or a repetition interval.  Masaoka not explicit on number of users and number of times on-sponsored translatable practice problem in conjunction with associated response aspect.  AAAP, however, teaches non-sponsored translatable practice problem in conjunction with sponsored with associated response aspect for tracking   (Para 0004 computer-aided language learning methods have employed a tracking concept called 'space repetition' , ‘ expanded retrieval’, rehearsal’  for timing and spacing). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to non-sponsored translatable practice problem in conjunction with sponsored with associated tracking response, as taught by AAPA, into the system of Masaoka, in order to keep an overview of tracking parameters on each phases of learning system.
Masaoka not explicit on tracking on number of users and number of times on-sponsored translatable practice problem in conjunction with associated response aspect. Budra, however, teaches interactive language learning tracking practice problem through repetition intervals (¶0091  language skills are developed through repetition and intensity. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate how many times said sponsored translatable practice problem has been responded to correctly; the difficulty of said sponsored translatable practice problem; or a repetition interval, as taught by Budra, into the system of Masaoka, in order to keep an overview of tracking parameters on each phases of learning system.
Claims 13,14,19 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20070134640 A1  Masaoka applicant admitted prior art  (AAPA) in view of AAPA US Patent Number US 10403168 B1 to Selix.

Claim 13. Masaoka in combination with AAPA teaches the network , hardware architecture and system of claim 1, wherein said selected sponsored practice problem is presented for student translation on a learner machine with an in-line audio, video, image, VR or other media file; wherein said in-line audio, video, image, VR or other media file is stored in an ad hardware cluster (Para 0081-0083 all students text box revisions stored in database cluster) and served to said learner machine over a network (Para 0013  text-based, audio-based, and/or video-based, and may be offered through any number of communication methods, such as VoIP, phone, in person, the Internet etc. stored in hardware cluster); but  wherein at least one component of said ad hardware cluster is a database server having at least one aspect optimized for efficient network and hardware performance (Para 0081-0083 all students text box revisions stored in database cluster optimized for language corrections on efficient accommodating voice communications) but not in regard to binary large object files. 
Selix, however, teaches interactive learning large object files for large clustered storage ( col.15 lines 45-50 large object files for formatting block of binary filters) . Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate binary large object files as described by Selix, into the sponsored translatable learning of Masaoka, so that sponsored advertising could store various data sets that have different formats facilitating storage of data associated with the system by multiple and unrelated owners of the data sets. 

Claim 14. Masaoka teaches the network , hardware architecture and system of claim 1, wherein said language text data server is part of a language learning hardware cluster; wherein at least one component of said language learning hardware cluster is a database server having at least one aspect optimized for efficient network and hardware performance in regard to text search results; wherein said selected sponsored practice problem is presented for student translation on a learner machine with an in-line audio, video, image, VR or other media file; wherein said in-line audio, video, image or VR file is stored in an ad hardware cluster and served to said learner machine over a network; and, 
wherein at least one component of said ad hardware cluster is a database server having at least one aspect optimized for efficient network  (Para 0081-0083 all students text box revisions stored in database cluster optimized for language corrections on efficient accommodating voice communications) but not hardware performance in regard to binary large object files.
Selix, however, teaches interactive learning large object files for large clustered storage ( col.15 lines 45-50 large object files for formatting block of binary filters) . Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate binary large object files as described by Selix, into the sponsored translatable learning of Masaoka, so that sponsored advertising could store various data sets that have different formats facilitating storage of data associated with the system by multiple and unrelated owners of the data sets. 

Claim 19. Masaoka teaches the network , hardware device arrangement and system of claim 15, wherein said sponsored practice problem is presented for student translation on a learner machine with an in-line audio, video, image, VR or other media file; wherein said in-line audio, video, image, VR or other media file is stored in an ad hardware cluster and served to said learner machine over a network; and, wherein at least one component of said ad hardware cluster is a database server having at least one aspect optimized for efficient network (Para 0081-0083 all students text box revisions stored in database cluster optimized for language corrections on efficient accommodating voice communications) and hardware performance in regard to binary large object files.
Selix, however, teaches interactive learning large object files for large clustered storage ( col.15 lines 45-50 large object files for formatting block of binary filters) . Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate binary large object files as described by Selix, into the sponsored translatable learning of Masaoka, so that sponsored advertising could store various data sets that have different formats facilitating storage of data associated with the system by multiple and unrelated owners of the data sets. 
Claim 20. Masaoka teaches the network , hardware device arrangement and system of claim 15, wherein said language text data server is part of a language learning hardware cluster; wherein at least one component of said language learning hardware cluster is a database server having at least one aspect optimized for efficient network and hardware performance in regard to text search results; wherein said selected sponsored practice problem is presented for student translation on a learner machine with an in-line audio, video, image, VR or other media file; wherein said in-line audio, video, image or VR file is stored in an ad hardware cluster and served to said learner machine over a network; and, wherein at least one component of said ad hardware cluster is a database server having at least one aspect optimized for efficient network (Para 0081-0083 all students text box revisions stored in database cluster optimized for language corrections on efficient accommodating voice communications) and hardware performance in regard to binary large object files.
Selix, however, teaches interactive learning large object files for large clustered storage ( col.15 lines 45-50 large object files for formatting block of binary filters) . Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate binary large object files as described by Selix, into the sponsored translatable learning of Masaoka, so that sponsored advertising could store various data sets that have different formats facilitating storage of data associated with the system by multiple and unrelated owners of the data sets. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        July 25, 2022

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715